Citation Nr: 0726279	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to restoration of service connection for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The veteran had active service from September 1969 to 
September 1973.  

In a January 2004 rating determination, the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for a depressive disorder and 
assigned a 30 percent disability evaluation.

In October 2005, the RO proposed to sever service connection 
for a depressive disorder.  In December 2005, the RO severed 
service connection for a depressive disorder.  Thereafter, 
the veteran perfected his appeal on this issue.

The veteran testified during a hearing before the undersigned 
conducted via video-conference in January 2007.


FINDINGS OF FACT

1.  In January 2004, the RO established service connection 
for a depressive disorder.

2.  In an October 2005 rating decision, the RO proposed to 
sever service connection for a depressive disorder.

3.  The RO severed service connection for a depressive 
disorder by rating action dated in December 2005.

4.  The grant of service connection for a depressive disorder 
was clearly and unmistakably erroneous.




CONCLUSION OF LAW

The criteria for severance of service connection for a 
depressive disorder are met.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

But where, as here, the dispositive issue involves a 
determination of whether a prior decision (either by the RO 
or the Board) was the product of clear and unmistakable error 
(CUE), the VCAA is inapplicable.  See Parker v. Principi, 15 
Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  So there is no further evidence to be 
developed and no additional actions required to comply with 
the VCAA.

The Board notes that the veteran expressed a concern 
regarding the adequacy of the December 2003, September 2004, 
and September 2005 VA examinations regarding his depressive 
disorder, but the Board finds that the examinations provide 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses from which the Board 
can reach a fair determination.

II.  Legal Analysis

The veteran contends, in essence, that service connection for 
a depressive disorder should not have been severed.

Pursuant to 38 U.S.C.A. §§ 1110 (West 202); 38 C.F.R. § 3.303 
(2006), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2).

Service connection will be severed only where evidence 
establishes that the award of such was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken.  38 U.S.C.A. §§ 5109A, 5112(b)(6); 38 C.F.R. 
§ 3.105(d).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).

A review of the record reveals that the RO granted service 
connection for a depressive disorder in January 2004.

The basis for the RO's grant of service connection for the 
depressive disorder was the results of a December 2003 VA 
examination that diagnosed the veteran as having a depressive 
disorder, not otherwise specified.  That VA examiner noted 
that, in terms of the etiology of the veteran's depression, 
it was often seen that people who experienced chronic pain 
such as the pain in the veteran's hand, plus tinnitus, plus 
impaired hearing, often developed depressive symptoms and 
that this is what happened to the veteran.  The examiner 
indicated that the veteran's depression was due to and 
proximately the result of his service-connected disabilities, 
such as the scars of the right hand, bilateral hearing loss, 
and tinnitus.  

In July 2004, the veteran requested an increased evaluation 
for his service-connected depressive disorder.  

In September 2004, the veteran was afforded another VA 
examination.  At the time of the examination, the veteran was 
noted to have had several types of treatment in the past.  He 
was treated for substance abuse as well as a major depressive 
disorder.  The veteran was noted to have been more recently 
treated for substance abuse in the Portland Clinic.  He was 
also being treated by a physician's assistant at the Togus VA 
Clinic for his depressive symptoms.  The veteran reported 
that his symptoms had worsened since the last examination.  
He stated that he was clean and sober since 1995 and that he 
was having more depressive symptoms in the past several 
years.  Following examination, Axis I diagnoses of major 
depressive disorder, recurrent, severe, and history of 
substance abuse now in remission, were rendered.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.  This VA examiner noted that the veteran had 
missed 45 days of work in the past year and that he clearly 
had feelings of low self-esteem and inadequacy that seemed to 
be related to his depressive symptoms.  She stated that the 
veteran tolerated stress well and that a lot of it had to do 
with his feelings of self-consciousness about himself and his 
depressive disorder.  

The RO subsequently returned the claims folder to the 
September 2004 VA examiner, indicating that the examiner did 
not address the pervasive gambling and its impact on the 
depression based on financial strain nor did the examiner 
address with any depth the alcohol remission.  The RO noted 
that, as this veteran was last seen in July and assigned a 30 
percent disability evaluation, it was difficult to understand 
the deterioration in the two to three month period in light 
of the entirety of the symptoms discussed in the VA 
examination.  The examiner was requested to determine if the 
severe and chronic depressive disorder was associated with 
the service-connected hand scars.  The RO indicated that if 
the veteran's depression was no longer related to the hand 
scars, tinnitus, and scars above the right eyebrow and 
eyelid, the examiner was to so state and to report the basis 
of the depression.  

In a July 2005 addendum, the recent VA examiner indicated 
that she had been asked to address the veteran's issues of 
pervasive gambling and alcohol dependence that were now 
currently in remission.  The examiner noted that the veteran 
was currently in remission for his pervasive gambling and 
alcohol dependence.  He was noted to be in full remission as 
he had not gambled or used alcohol in the past 12 months.  
She noted that he currently had a major depressive disorder.  
The examiner stated that she did not feel that the veteran's 
pervasive gambling and alcohol dependence were currently 
contributing to his depressive symptoms.  The examiner 
assigned GAF scores of 71 for the veteran's pervasive 
gambling and alcohol dependence.  She also assigned a GAF 
score of 55 for the veteran's major depressive disorder, 
which was based on moderate symptoms.  She noted that the 
veteran had conflict issues with other co-workers and that he 
had moderate difficulty in social situations.  The veteran 
did not have many friends and tended to isolate.  However, he 
was able to make it to work 50 percent of the time.  The 
veteran reported that he dreaded work because he was teased 
relentlessly about being overweight.  

This VA examiner stated that the veteran's self-esteem was 
directly related to his anxiety about going to work.  He was 
fearful that when he went to work he was going to be teased 
about being overweight.  He avoided the lunchroom at times 
because of this.  She noted that the veteran's service-
connected scars did not contribute to his depression.  The 
examiner observed that the veteran was teased at work about 
his scars and that he had another scar above his right eyelid 
but she stated that she did not believe that these were 
contributing to his chronic depressive disorder.  She noted 
that, based upon her examination, the veteran certainly was 
having symptoms related to his depression that continued to 
show up with difficulties in social and occupational 
situations.  However, at the current time, his pervasive 
gambling and alcohol dependence was something that was 
transitory or caused no more than slight impairment as they 
were in full remission.  

In July 2005, the RO requested that the claims folder be 
reviewed by two VA psychiatrists and that they be requested 
to render a definitive medical opinion as to the exact 
etiology of the veteran's chronic depressive disorder, to 
reconcile the variously diagnosed psychiatric conditions of 
record, and to provide complete rationale for each opinion 
rendered.  

In September 2005, the veteran was afforded the requested VA 
examination.  The evaluation was conducted by a board of two 
VA other physicians.  The evaluation consisted of their 
review of the medical records, a clinical interview, mental 
status examination, and administration of the Beck Depression 
Inventory/II test.  

The veteran reported that he hit the top of his head on a 
pipe as a child and knocked himself unconscious.  He also 
noted that he was in a car accident before entering service 
where he experienced a concussion.  He further reported 
having had an inservice car accident where he hit his head.  
The veteran stated that his vision was not very good and that 
he wore glasses.  He noted that his hearing was damaged from 
the noise of jet engines.  The examiner had to raise her 
voice when speaking to the veteran.  

The veteran described his appetite as good and his sleep as 
not really good.  He noted that his right hand was in 
constant pain from the accident in service.  The veteran took 
Ibuprofen for the pain.  He stated that he received his first 
treatment for depression two years earlier at the Togus VA 
Clinic.  The veteran indicated that he called the hotline and 
asked for help.  He reported that he had been depressed 
forever and noted that his depression may have gotten worse 
in the service.  The veteran stated that he was diagnosed 
with depression while at Mercy Hospital.  It was noted that 
medical records indicate that he was hospitalized for 
substance abuse.  The VA examiners noted that the records did 
not reveal a diagnosis of depression at that time.  

The veteran reported that he felt like he was in a well and 
that the well was closing up.  He described his depression 
experiences as like a roller coaster.  The veteran indicated 
that instead of drinking and gambling he now ate too much.  
He did not feel comfortable with himself.  The veteran stated 
he would never attempt suicide.  He denied having any 
hallucinations or delusions.  The veteran reported that he 
had not gambled or used drugs or alcohol for ten years.  This 
was after 30 years of substance abuse.  

Testing endorsed items suggested moderate to severe 
symptomatology of depression.  Following mental status 
examination, an Axis I diagnosis of major depressive 
disorder, recurrent, chronic, was rendered.  The VA examiners 
noted that the veteran continued to report symptoms of 
depression ranging from mild to moderate.  His subjective 
experience was more in the moderate range while his level of 
functioning was more consistent with a mild level of 
depression.  The examiners assigned a GAF score of 60.  

The VA examiners indicated that a GAF score of 60 was given 
as the veteran reported mild to moderate difficulty with 
vocational and social functioning.  He limited his social 
activities, preferring to stay home.  He found his job to be 
very stressful.  The veteran continued to work full time as 
middle management.  He was married and took care of himself 
and his home.  He was also seeking appropriate medical and 
mental health treatment.  

The two VA examiners concluded that the veteran's depression 
was most likely due to his family history, medical problems, 
and work stress.  His depression was not due to multiple 
scars dorsum of the right hand of the third 
metacarpophalangeal joint, tinnitus, scar in the right eyelid 
and eyebrow, and cataract in the right eye condition.  They 
noted that, while these problems might slightly aggravate his 
daily stress level, they did not aggravate his depressive 
condition or level of functioning.  

The VA examiners noted that the veteran's family had a 
history of significant alcohol abuse and depression and that 
the veteran was exposed to significant verbal and physical 
abuse growing up as well as alcohol abuse.  They further 
indicated that the veteran had a 30 year history of drug, 
alcohol, and gambling abuse and that he reported a couple of 
head injuries as a child and young adult.  They noted that 
the veteran reported having chronic neck pain and pain in his 
right hand and that he also had problems with obesity, high 
blood pressure, diabetes, and sleep apnea.  The veteran also 
had a lack of activity and he worked at a stressful job.  
These were the factors that contributed to his depression.  

In June 2006, the veteran submitted a letter from L. C., a 
female, who was in the "Fat Boy Program" while in service.  
She indicated that she was always given warnings about her 
weight while in service and subjected to ridicule.  She 
stated that she was subjected to physical training while 
others watched and laughed.  She also reported that she had 
been hurt and humiliated by the experience and that she had 
post traumatic stress disorder (PTSD) and depression from the 
military as a result.  

During his January 2007 Board hearing, the veteran reported 
that he sustained an injury to his right hand when being 
involved in a car accident in 1972, which resulted in the 
service-connected scars.  He reported that the car flipped 
over and that gas was leaking on them and that he was fearful 
for his life during this time period.  The veteran noted that 
he would have flashbacks to this incident when he pumped gas 
at a gas station as a result of the smell.  He stated that 
the scars on his hands and eyebrow/eyelid were very 
unpleasant to him and brought back memories of the incident.  

He stated that the workers made fun of the scars on his face 
and brought him back to the incident.  The veteran reported 
that he self-medicated for over 30 years.  He testified that 
it was his belief that his depression partly arose from his 
alcohol abuse.  He stated that he sought treatment for his 
alcohol in 1995.  The veteran indicated that he had remained 
sober for 12 years.  He stated that he was seeing an 
individual at the VetCenter for a two year period.  He noted 
that it was his belief that the severance was caused in part 
by treatment records she prepared as a result of their 
treatment sessions.  The veteran stated that he dealt with 
his guilt by eating and reported that he was probably 120 
pounds overweight.  He indicated that the board of two 
examiners focused more on his family life than his service-
connected disorders.  He reported that while the majority of 
the emphasis had been placed upon the service-connected 
scars, he noted that the high pitched tinnitus drove him 
wild.  

Upon review of the probative evidence of record, the Board 
notes that records show that, in granting service connection 
for a depressive disorder, the RO found that the veteran was 
diagnosed as having a depressive disorder at the time of a 
December 2003 VA examination due to and proximately the 
result of his service-connected disabilities such as the 
scars, bilateral hearing loss, and tinnitus.  However, 
subsequent to the December 2003 VA examination, the veteran's 
depression, at the time of his July 2005 VA examination was 
found not to be related to his service-connected scars.  
Moreover, following a complete review of the veteran's claims 
folder and a comprehensive examination of the veteran, a 
September 2005 board of 2 VA examiners also indicated that 
the veteran's depression was not due to his multiple scars of 
the right hand, scars on the right eyelid and eyebrow, 
tinnitus, or cataract of the right eye.  

While the Board is sympathetic to the beliefs of the veteran, 
the overwhelming objective evidence of record demonstrates 
that the veteran's current depression is not related to his 
service-connected disorders.  As such, the Board finds that 
the award of service connection for a depressive disorder was 
clearly and unmistakably erroneous and that restoration of 
service connection for a depressive disorder is not 
warranted.

The Board regrets that a more favorable determination could 
not be made in this case and appreciates the veteran's 
testimony at the January 2007 hearing.


ORDER

Restoration of service connection for a depressive disorder 
is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


